Case 2:19-cv-09808-PSG-SK Document 34 Filed 02/23/21 Page 1 of 2 Page ID #:134



   1 Zia F. Modabber (CA 137388)
   2 zia.modabber@katten.com
     Leah E.A. Solomon (CA 275347)                         2/23/21
   3 leah.solomon@katten.com
   4 Joanna M. Hill (CA 301515)
     joanna.hill@katten.com
   5 Katten Muchin Rosenman LLP                            LINK 33

   6 2029 Century Park East, Suite 2600                    JS-6
     Los Angeles, CA 90067-3012
   7 Telephone: 310.788.4400
   8 Facsimile: 310.788.4471
   9 Attorneys for Defendant
  10 MELISSA V. JEFFERSON
  11                      UNITED STATES DISTRICT COURT
  12                     CENTRAL DISTRICT OF CALIFORNIA
  13
  14
       TIFFANY WELLS,                          Case No. 2:19-cv-09808-PSG-SK
  15
                         Plaintiff,            STIPULATION OF VOLUNTARY
  16
             v.                                DISMISSAL WITH PREJUDICE ;
  17                                               ORDER

  18 MELISSA V. JEFFERSON,
  19                     Defendant.
  20
  21
  22
  23
  24
  25
  26
  27
  28


       STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE             2:19-CV-09808-PSG-SK
Case 2:19-cv-09808-PSG-SK Document 34 Filed 02/23/21 Page 2 of 2 Page ID #:135



   1         Pursuant to Rule 41(a)(1)(A)(ii), plaintiff Tiffany Wells (“Plaintiff”) and
   2 defendant Melissa V. Jefferson (“Defendant”), by and through their respective
   3 counsel, hereby stipulate and agree that this entire action and all claims for relief
   4 asserted in Plaintiff’s Complaint are voluntarily dismissed with prejudice. Each
   5 party shall bear her own attorneys’ fees and costs.
   6         The filer attests that the other signatories listed concur in the contents and
   7 have authorized the filing of this stipulation.
   8
   9 Dated: February 22, 2021                 HACH ROSE SCHIRRIPA &
                                              CHEVERIE LLP
  10                                          _
                                              By: /s/ Michael A. Rose
  11                                              Michael A. Rose
  12                                              Attorneys for Plaintiff TIFFANY
                                                  WELLS
  13
  14
  15
       Dated: February 22, 2021               KATTEN MUCHIN ROSENMAN LLP
  16                                          _
                                              By: /s/ Zia F. Modabber
  17                                              Zia F. Modabber
  18                                              Attorneys for Defendant MELISSA
                                                  V. JEFFERSON
  19
  20
  21                                                     IT IS SO ORDERED.
                                                                2/23/21
  22                                                   DATED: _______________

  23
                                                       _______________________
  24                                                    U.S. DISTRICT JUDGE
  25
  26
  27
  28

                                                1
       STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE                  2:19-CV-09808-PSG-SK
